DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been placed in the record.

Preliminary Amendment
 The present Office Action is based upon the original patent application filed on November 25, 2020 as modified by the preliminary amendment also filed on November 25, 2020. Claims 1-10 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 and 12/22/2020. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gull Gazit (U.S. patent Pub. # 2016/0069651 A1).
Regarding claim 1, Gull Gazit discloses a device for averting danger (figures 1-2, a smartphone cover 10 with an electroshock 16), comprising a base body for attachment to a mobile communication device (figure 2, a body of the smartphone cover 10 is attached to smartphone 12; paragraph 0037), wherein the base body surrounds the mobile communication device at least in regions (see figure 2, the smartphone cover 10 surrounds the mobile communication device (i.e., smartphone 12); paragraph 0037) and wherein at least one active element is arranged on the base body  (figures 2 and 4, electrodes 14, the active elements (i.e., electrodes 14)  are arranged on the base body (i.e., the body of the smartphone cover 10); paragraphs 0038 and 0071) except for the active element can be used as an impact amplifier.  However, since Gull Gazit teaches the active elements (i.e., electrodes 14) are arranged on the base body (i.e., the body of the smartphone cover 10), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the active elements (i.e., electrodes 14) of Gull Gazit to amplify/enhance an impact (i.e., electroshock) in order quickly protect and defend a user against attacker in case of emergency. 

Regarding claim 2, and as applied to the claim 1 above, Gull Gazit discloses wherein the base body is designed as a frame and/or surrounds at least the corners of the mobile communication device (see figure 2, the smartphone cover 10 surrounds the corners of the mobile communication device (i.e., smartphone 12); paragraph 0037). 

Regarding claim 3, and as applied to the claim 1 above, Gull Gazit discloses wherein the size of the base body is adaptable to the size of the mobile communication device (see figure 2, size of the base body (i.e., the body of the smartphone cover 10) is adaptable to the size of the mobile communication device (i.e., smartphone 12)).  

Regarding claim 4, and as applied to the claim 1 above, Gull Gazit discloses wherein two active elements are arranged on the base body and extend in the longitudinal direction, preferably centrally, away from the base body (see figures 2 and 4, the two active elements (i.e., electrodes 14) are arranged on the base body and extend in the longitudinal direction, preferably centrally, away from the base body).  


Gull Gazit does not disclose four active elements. However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have four active elements, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Regarding claim 6, and as applied to the claim 1 above, Gull Gazit discloses wherein the active element and/or the active elements are formed integrally with the base (paragraph 0043, electrodes 14 are disposed at the bottom side of cover 10).

Regarding claim 9, and as applied to the claim 1 above, Gull Gazit discloses wherein the cross-section of the active element and/or of the active elements tapers .

5.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gull Gazit (U.S. patent Pub. # 2016/0069651 A1) in view of Liu (U.S. patent Pub. # 2016/0325176 A1).
Regarding claim 7, and as applied to the claim 1 above, Gull Gazit does not disclose wherein the active element and/or the active elements can be detachably connected to the base body.
	Liu et al discloses an active element and/or active elements of an electronic shock function can be detachably connected to a base body (figure 1, electrodes 13; paragraphs 0021-0022, an active element and/or active elements (i.e., electrodes 13) can be detachably connected to a body 11).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Gull Gazit in view of the teachings of Liu et al, to make the active elements (i.e., the electrodes 13) of Gull Gazit detachable or removable in order to allow for user to attach the active elements (i.e., the electrodes 13) to a desired location/surface. 

Regarding claim 10, and as applied to the claim 1 above, Gull Gazit does not disclose wherein the active element or the active elements are arranged so as to be displaceable on the base body.


 6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gull Gazit (U.S. patent Pub. # 2016/0069651 A1) in view of Lee (U.S. patent Pub. # 2016/0120011 A1).
Regarding claim 8, and as applied to the claim 1 above, Gull Gazit does not disclose wherein the active element and/or the active elements are of rod-like or flat design.  
Lee discloses an active element and/or the active elements are of rod-like or flat design (figure 1, shock unit 300; paragraphs 0060-0061, the shock unit (i.e., the active element and/or the) active elements are of rod-like or flat design). 
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Gull Gazit in view of the teachings of Liu et al, to make the active elements (i.e., the electrodes 13) of Gull Gazit detachable or removable in order to allow for user to attach the active elements (i.e., the electrodes 13) to a desired location/surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.